Citation Nr: 1039727	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-34 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
recurrent otitis media and cholesteatoma of the right ear.

2.	Entitlement to a compensable evaluation for a right wrist 
fracture.


REPRESENTATION

Appellant represented by:	The American Legion


	HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to July 
1987, December 1990 to June 1991, and April 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the Veteran also appealed the issue of 
entitlement to service connection for a pilonidal cyst.  In a May 
2007 rating decision the Detroit, Michigan RO granted service 
connection for this issue.  Consequently, this issue is not 
currently before the Board.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service connection 
is granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of 'downstream' issues such as the compensation 
level assigned for the disability or the effective date of 
service connection).

Furthermore, the Board notes that during the pendency of this 
appeal the Veteran and his representative raised the issue of 
service connection for tinnitus in the February 2007 Decision 
Review Officer (DRO) hearing.  The Veteran also raised the issue 
of dizziness at the January 2006 VA examination and referenced 
suffering from dizziness and vertigo in his substantive appeal 
filed November 2006.  However, the issues of service connection 
for tinnitus and dizziness/vertigo have never been adjudicated by 
the RO, and therefore, are REFERRED to the RO for proper 
adjudication.


FINDINGS OF FACT

1.	The Veteran is currently receiving the maximum rating 
available for recurrent otitis media and cholesteatoma of the 
right ear, audiometric examinations correspond to a level VI 
for the right ear; and factors warranting extraschedular 
consideration are not shown.
2.	The Veteran's right wrist fracture is manifested by no 
deformity or swelling, a strong grip and pinching, mild 
stiffness of the thumb near the base, full range of motion in 
all directions without any pain, and a palpable pulse.  


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
recurrent otitis media and cholesteatoma of the right ear have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, 4.87, Diagnostic Code 6100, 6200 (2009).

2.	The criteria for a compensable evaluation for a right wrist 
fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in October 2005, December 2005, and March 2006.  The 
October and December 2005 letters advised the Veteran of the 
information necessary to substantiate his claims, and of his and 
VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  The March 2006 letter also advised the 
Veteran of how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in October 2005 
for his right wrist fracture and January 2006 for his ear 
disabilities.  These opinions were rendered by a medical 
professional following a thorough examination and interview of 
the appellant and review of the claims file.  The examiners 
obtained an accurate history and listened to the appellant's 
assertions.  The examiners laid factual foundations and reasoned 
bases for the conclusions that were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

Recurrent Otitis Media and Cholesteatoma of the Right Ear with 
hearing loss

The appellant's disability has been rated as 10 percent under 
38 C.F.R. § 4.87, Diagnostic Code 6200.  Under this section, a 10 
percent evaluation is granted as the maximum rating where there 
is chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) during suppuration, or with 
aural polyps.  Id.  A Note to Diagnostic Code 6200 provides that 
hearing impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, are to 
be rated separately.  38 C.F.R. § 4.87.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran does not meet the criteria for an evaluation in excess of 
10 percent for recurrent otitis media and cholesteatoma.

The Veteran was provided a VA examination in January 2006 for his 
recurrent otitis media and cholesteatoma.  The Veteran reported 
that he was exposed to an explosion while in-service and 
developed hearing loss, bleeding, and discharge of his right ear.  
The Veteran also reported that he was diagnosed with chronic 
otitis media, questionable mass and asymmetric hearing loss of 
the right ear, and ultimately underwent a tympanomastoidectomy.  
He further explained he underwent a second surgery for recurrent 
cholesteatoma and recurrent tympanoplasty.  He reported that he 
suffers from a recurrent ear discharge and episodic dizziness 
with vertigo if he is doing any type of strenuous activity.  
However, he denied any fever, chills, sweats, facial numbness, 
tingling, weakness, or visual changes.

Upon a physical examination the examiner noted a scar from a 
previous mastoidectomy, but no pinna, mastoid, or tragus 
tenderness.  The examiner further reported the Veteran's right 
ear external canal had moderate erythema with mild swelling with 
a greenish-yellow exudates noted from the external canal.  The 
examiner noted a granulomatous mass along the inferior lateral 
aspect of the proximal external canal overlying the tympanic 
membrane.  The examiner found the Veteran's cranial nerves 2 to 
12, nose, throat and oral cavity were within normal limits.  
Ultimately the Veteran was diagnosed as status post 
tympanomastoidectomy times two with diagnosis of chronic otitis 
media, cholesteatoma and recurrent cholesteatoma, which required 
the second surgery in 1992.  As such, the Board concludes that 
the Veteran's overall disability picture continues to most 
closely approximate that contemplated by a 10 percent evaluation.

The Board will next consider whether any other Diagnostic Codes 
are for application.  As discussed below, the Veteran's symptoms 
do not warrant a higher rating under Diagnostic Codes 6201-6211.  

The Veteran has not been diagnosed with chronic nonsuppurative 
otitis media with effusion (serous otitis media) or otosclerosis, 
and as such Diagnostic Codes 6201 and 6202 are not appropriate.  
Although the Veteran has claimed that he suffers from occasional 
dizziness and vertigo, he has not been diagnosed with a 
peripheral vestibular disorder which would warrant application of 
Diagnostic Code 6204.  As noted above, this issue has been 
referred to the RO for adjudication.  Furthermore, the Veteran 
has not been diagnosed with Meniere's syndrome which requires 
rating under Diagnostic Code 6205.  

There is no documented loss of any portion of auricle which would 
warrant rating the Veteran under Diagnostic Code 6207.  Also, 
there is not a malignant or benign neoplasm of the ear (other 
than skin only) and therefore application of Diagnostic Codes 
6208 and/or 6209 is not proper.  The Veteran has been diagnosed 
with chronic suppurative otitis media, and not chronic otitis 
externa, which would warrant a rating under Diagnostic Code 6210.  
Lastly, Diagnostic Code 6211 for tympanic membrane, perforation 
of, is not appropriate here as the Veteran is status post 
tympanomastoidectomy and he is not claiming a perforated tympanic 
membrane.

Upon review of the record, the Board finds that Diagnostic Codes 
6201-6211 do not apply to the Veteran's claim and would not 
warrant an evaluation in excess of 10 percent.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 10 percent evaluation.  See 
38 C.F.R. § 4.7.

The Board acknowledges the Veteran's statements that his 
recurrent otitis media and cholesteatoma warrant an evaluation in 
excess of 10 percent.  However, in determining the actual degree 
of disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the opinions 
and observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.87, Diagnostic 
Code 6200.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2009).

In sum, the Board finds that there is no probative audiological 
evidence of record to support an evaluation in excess of 10 
percent for the Veteran's recurrent otitis media and 
cholesteatoma at any time during this appeal period.  The 
preponderance of the evidence is against the Veteran's claim for 
a higher rating.  Consequently, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Further, the Veteran is not entitled to a separate compensable 
evaluation for his right ear hearing loss.  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine a 
Roman numeral designation (I through XI) for hearing impairment.  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels 
or more, Table VI or Table VIA is to be used, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a) (2009).  
Additionally, when the pure tone threshold is 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI 
or Table VIA is to be used, whichever results in the higher 
numeral.  Thereafter, that numeral will be elevated to the next 
higher numeral.  38 C.F.R. § 4.86(b) (2009).

Turning to the record, the January 2006 VA treatment record, from 
1 day after the VA examination, the pure tone thresholds, in 
decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
70
75
75
65
71.25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  Since the Veteran's left ear is not 
service connected, a designation of I is used for this ear in 
Table VII.  38 C.F.R. § 4.85(f).  Entering the average pure tone 
threshold and speech recognition ability into Table VIA reveals 
the highest numeric designation of hearing impairment for the 
right ear is VI.  See 38 C.F.R. § 4.85.  Entering both the 
category designations for each ear into Table VII results in a 
zero percent disability rating under Diagnostic Code 6100.

The Board is also aware of the Court's decision in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007) which held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  This matter has not been 
argued by the Veteran's representative; nevertheless, the Board 
notes that the January 2006 VA examination report does indeed 
document the Veteran's functional complaints of persistent 
hearing loss in the right ear.
The Board acknowledges the Veteran's statements that his hearing 
loss disability of the right ear warrants a compensable 
disability evaluation.  However, in determining the actual degree 
of disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the opinions 
and observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic 
Code 6100 with respect to determining the severity of his 
service-connected bilateral hearing loss disability.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2) (2009).

In sum, the Board finds that there is no probative audiological 
evidence of record to support a separate compensable evaluation 
for the Veteran's hearing loss disability of the right ear at any 
time during this appeal period.  The preponderance of the 
evidence is against the Veteran's claim for a higher rating.  
Consequently, the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Right Wrist Fracture

The Veteran contends that his right wrist was injured while in-
service when he broke his wrist in 1986 and then had his wrist 
smashed in a winch cable in 1987.  The Veteran further contends 
that this warrants a compensable evaluation.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

The appellant's disability has been rated as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under this section, a 
10 percent evaluation is granted as the maximum rating for 
limitation of motion of the wrist.  Id.  A 10 percent evaluation 
is granted where there is palmar flexion limited in line with the 
forearm or where the dorsiflexion is less than 15 degrees.  Id.  
A higher evaluation is not warranted unless ankylosis is present 
in the wrist.  38 C.F.R. § 4.71(a), Diagnostic Code 5214 (2009).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran does not meet the criteria for a compensable evaluation 
for a right wrist fracture.

The Veteran was afforded a VA examination in October 2005 where 
the Veteran reported that he suffered wrist injuries while in-
service.  The examiner noted that the Veteran did not use braces 
for his wrist or hand.  The Veteran reported that his grip was 
weak, but his dexterity was well maintained and his activities of 
daily living were not affected.  There was no history of flare-
ups or any additional loss of motion.  Repetitive motion did not 
produce any pain or any additional loss of motion.  The examiner 
also found that the right wrist looked normal with no deformity 
or swelling.  The examiner also noted that the Veteran's pulse 
was palpable.  The examiner also reported the Veteran's grip and 
pinching were strong and he could bring his fingertips to his 
palm.  The examiner further reported the Veteran complained of 
mild stiffness of his thumb near the base, but there was no 
evidence of carpal tunnel syndrome.  The examiner found there was 
a full range of motion in all directions, without any pain, and 
power was 5/5.  

The Veteran reported at the February 2007 DRO hearing that his 
wrist went numb throughout the day.  The Veteran also reported 
that he could not put his three fingers together and keep them 
together because it hurt the base of his wrist.  The Veteran 
further reported that the strength in his hand was pretty good, 
but he used a special keyboard to type so that his wrist did not 
get sore.  As such, the Board concludes that the Veteran's 
overall disability picture continues to most closely approximate 
that contemplated by a noncompensable evaluation.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 10 percent 
evaluation.  38 U.S.C.A. § 4.71a, Diagnostic Code 5215.

The October 2005 VA examination and VA treatment records do not 
reference that either palmar flexion is limited in line with his 
forearm or that dorsiflexion is limited to 15 degrees.  To the 
contrary, the examiner reported that the Veteran had a full range 
of motion, without any pain.  (See October 2005 VA examination).  
As such, the Board concludes that the Veteran's overall 
disability picture continues to most closely approximate that 
contemplated by a noncompensable evaluation.

The Board will next consider whether any other Diagnostic Codes 
are for application.  As noted above, the wrist can also be 
evaluated if ankylosis is present.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (2009).  However, there is no evidence to demonstrate 
the Veteran suffers from ankylosis of the right wrist.  In this 
regard, an October 2005 VA examination noted the Veteran suffered 
from a history of soft tissue injury in the past.  However, no 
ankylosis of the right wrist is noted and there are no other 
Diagnostic Codes under which to rate the Veteran for a right 
wrist fracture.  As such, a higher evaluation is not warranted 
for the Veteran's right wrist disability.

The Board has also considered whether a separate evaluation for 
neurological disability is warranted.  The Veteran complained in 
his November 2006 substantive appeal that his wrist and hand 
frequently go numb and he has to shake them to keep them from 
going numb.  The Board notes that at the October 2005 VA 
examination, the Veteran reported numbness as well.  The Board 
finds that this was considered in the ultimate findings of the 
October 2005 VA examiner where he diagnosed the Veteran with a 
normal right hand and wrist with a history of soft tissue injury.  
Thus, the Board finds that a separate evaluation for a 
neurological disability is not warranted.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a noncompensable disability 
rating.  See 38 C.F.R. § 4.7.

The Board acknowledges the Veteran's contentions that his right 
wrist fracture warrants a compensable evaluation.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2) (2009).

Overall, the Board concludes that the evidence discussed above 
supports a noncompensable evaluation.  In reaching its decision, 
the Board considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against a compensable 
evaluation, and therefore, does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).
According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability on appeal 
with the established criteria found in the rating schedule for 
these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for either his hearing loss disability 
or his recurrent otitis media and cholesteatoma.  At the February 
2007 DRO hearing, the Veteran reported he was currently not 
working as he was doing a VA work study program.  The Veteran has 
not reported that his ear disabilities cause interference with 
employment.  The Veteran contends that he has persistent hearing 
loss and intermittent recurrent drainage.  These symptoms have 
already contemplated in the assigned ratings.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

With regard to his right wrist fracture, the record does not show 
that the Veteran has required frequent hospitalizations, or any, 
since the original in-service injuries.  Additionally, there is 
not shown to be evidence of marked interference with employment 
due to the disability.  As noted in the October 2005 VA 
examination, the Veteran stated his right wrist fracture was not 
affecting his ability to work.  At the February 2007 DRO hearing, 
the Veteran did contend that he needed a special keyboard to type 
and had some problems with writing.  As noted above, these 
symptoms were already contemplated in the rating currently 
assigned.  There is no evidence in the medical records of an 
exceptional or unusual clinical picture for his right wrist 
fracture.

In short, there is nothing in the record to indicate that the 
Veteran's disabilities cause impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign greater rating for the 
Veteran's disabilities.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
recurrent otitis media and cholesteatoma of the right ear is 
denied.

Entitlement to a compensable evaluation for a right wrist 
fracture is denied.



___________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


